Citation Nr: 0411422	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-31 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for cause of the veteran's death 
to include dependence and indemnity compensation (DIC) benefits 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's daughter



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from an April 
1997 rating determination by the Manchester, New Hampshire, 
Regional Office (RO).  This case was previously before the Board 
in May 2003.


FINDINGS OF FACT

1.  The veteran died in October 1996; according to the certificate 
of death, the immediate cause of his death was atherosclerotic 
heart disease (ASHD).

2.  ASHD was not shown during active service, on the service 
separation examination, or during the initial post-service year.

3.  At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 50 
percent disabling; infectious hepatitis rated as 10 percent 
disabling and residuals of a shell fragment wounds to both hands, 
rated as noncompensably disabling.

4.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury; however, PTSD, a service-
connected disability aggravated the heart disease which caused the 
veteran's death.


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 1310, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.159, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.

The Board is cognizant of the holding in Pelegrini v. Principi, 17 
Vet. App 412 (2004), wherein the United States Court of Appeals 
for Veterans Claims held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 11.  In 
light of the favorable decision in this case, the Board concludes 
that the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 2000, 
has been satisfied with respect to said issue on appeal.  
Accordingly, appellate review may proceed without harm or 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Law and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- connected 
disorder.  38 C.F.R. § 3.310 (2003).  In addition, service 
connection may also be granted for disability which has been 
aggravated by a service-connected disease or injury.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  Service 
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2003).  To 
be considered a contributory cause of death, it must be shown that 
the service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2003).  It is not sufficient to show that the service connected 
disability casually shared in producing death; rather, a causal 
connection must be shown.  Id.  

Factual Background

The death certificate discloses that the veteran died in October 
1996 from atherosclerotic heart disease (ASHD).  Prior to his 
death, service connection was in effect for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; infectious 
hepatitis, rated as 10 percent disabling; and residuals of shell 
fragment wounds to both hands rated as noncompensably disabling.  

The veteran's service medical records are negative for pertinent 
complaints or abnormalities.  At his December 1945 military 
separation medical examination, his cardiovascular system was 
normal on clinical evaluation.  Likewise, a chest X-ray was 
negative and his blood pressure was 120/70.  Although the veteran 
claimed to have been a prisoner of war, available service 
personnel records and service medical records do not confirm this 
statement. 

Post service VA and private treatment records together cover a 
period from 1958 to 1996 and show history of nervousness, anxiety, 
hyperlipemia, and exogenous obesity beginning in the late 1950s.  
Specifically in 1958, the veteran was evaluated for problems with 
chronic obesity.  Also of record is a September 1961 medical 
opinion from the veteran's private physician, J. Israel, M.D. 
which shows the veteran was treated for anxiety reaction.  In 
1962, the veteran sustained an occupational injury to his back and 
did not work after that time.

Numerous VA medical examinations dated in October 1961, August 
1963, July 1964, March 1966, August 1970, and June 1972 noted that 
the cardiovascular system was normal.   

Subsequent VA examinations from 1961 to 1972 include a 
neuropsychiatric examination in March 1966 which show a diagnosis 
of psychoneurosis, anxiety reaction.  These records also show that 
the veteran's history was significant for a 30-year smoking 
history of 1-1/2 packs daily and longstanding obesity.  

Of importance are Catholic Medical Center records which show the 
veteran was hospitalized in June 1980 for marked chest pain.  An 
electrocardiogram showed an acute anterolateral myocardial 
infarction.  At that time the veteran was also noted to have a 
history of diabetes for some 4 or 5 years.  He also had a history 
of hypertension for at least a month.  The pertinent clinical 
assessment included arteriosclerotic cardiovascular disease; acute 
anterolateral wall myocardial infarction, diabetes mellitus, 
obesity and marked anxiety.  The veteran underwent coronary artery 
bypass graft in 1981 and quadruple bypass in 1988.  

In December 1988, the veteran applied for service connection for 
PTSD.  The benefit was granted by the RO effective that month.  

The RO obtained additional VA and private treatment records dated 
from October 1970 to October 1996 which show treatment for 
obesity, hyperlipidemia, coronary artery disease, diabetes 
mellitus, hypertension, anxiety, depression and PTSD.  These 
records also show that in July1994 the veteran began exhibiting 
mental status changes with forgetfulness, irritability and 
aggressive behavior toward his family.  In mid-1995, the veteran 
was hospitalized with his diabetes out of control which was 
attributed to changes in his mental status to the point where he 
was noncompliant with his diet.  The veteran at times would refuse 
to take his medication and insulin.  He also had difficulty with 
bladder control and was felt to be somewhat disoriented especially 
at night.  He had been seen by visiting nurses who expressed that 
they had provided the maximal help that they were able to and it 
was their feeling that perhaps he should be in a more supervised 
setting.  His history of diabetes and coronary artery disease were 
noted.  In July 1995, the veteran was admitted to a nursing home 
with a diagnosis of dementia (Alzheimer's vs. vascular).

The remaining records show that the veteran continued to receive 
medical treatment for his various disabilities until his death in 
October 1996.  According to his death certificate, the cause of 
his death was arteriosclerotic heart disease.  

The following month, the appellant submitted an application for 
DIC benefits.  She argued that the veteran had developed heart 
disease as a result of symptoms due to service-connected PTSD, 
which eventually resulted in his death.

In support of her claim is a February 1998 opinion from private 
physician, G.E. White, M.D., of the Heart and Medical Care Center.  
Of some significance is the physician's discussion of the risk 
factors involved in the development of the veteran's coronary 
artery disease and its multiple complications.  He indicated that 
the usual risk factors for development of coronary disease include 
diabetes, cholesterol abnormalities, cigarette smoking, obesity, a 
sedentary lifestyle, hypertension and family history.  There was 
no mention of the veteran's history of PTSD and it was not 
included as a risk factor in the development of the veteran's 
ASHD.  In the body of the letter, Dr. White stated, ". . .after 
reviewing all of the provided information, it would be my opinion 
that his [the veteran's] illnesses and death are not likely to be 
service connected as I understand the term."

In May 1999, the appellant's daughter testified at a hearing at 
the RO.  She indicated that to the best of her recollection, the 
veteran was under constant stress due to PTSD and that it was a 
significant factor in the development of his heart disease.  She 
essentially testified that her father's PTSD also contributed to 
the veteran's death due to his inability to cooperate with 
treatment and medication, increased agitation and stress directly 
related to PTSD increased the symptoms of coronary artery disease.  
She testified that during his hospitalization in the nursing home 
the veteran was incapacitated due to PTSD resulting in his 
continuing refusal to accept treatment and medication thereby 
causing his heart disease to worsen.  

Also of record is a medical opinion from the veteran's private 
physician A.D. Kaplan, M.D dated May 1999.  He indicated a review 
of medical records covering the veteran's cardiac and medical care 
from September 1988 through 1996.  He noted the veteran's history 
of coronary artery bypass surgery in 1981 with an antecedent 
history of angina and myocardial infarction for several years 
prior.  Thus he was in his mid 50s when he first developed 
coronary symptoms.  In 1988, the veteran underwent a second 
coronary bypass operation and continued to suffer from progressive 
coronary disease and eventually succumbed to it in 1996.  Dr. 
Kaplan noted the veteran's history of smoking, obesity, diabetes 
and dyslipidemia.  He explained that the extent of the veteran's 
coronary disease, beginning with symptoms in his mid 50s and 
subsequent bypass surgery before his 60th birthday, pointed to the 
presence of risk factors which accelerated the atherosclerotic 
process.  Dr. Kaplan noted that while these include nicotine use 
and dyslipidemia, it was well recognized that stress was a 
significant contributing factor in the development of 
atherosclerotic plaquing of the coronary arteries this age group.  
Dr. Kaplan noted indicated that the veteran suffered from PTSD 
dating back to his military service during which he was injured 
and incarcerated as a prisoner of war.  Dr. Kaplan concluded that 
it was more probable than not that the veteran's service-connected 
PTSD played a significant role in the development of premature 
contrary artery disease and its unusually aggressive course 
resulting in his death.  

The most recent medical evidence consists of a VA medical opinion 
dated in August 2003.  At that time the physician noted the 
veteran had several risk factors predisposing him to coronary 
artery disease, including hyperlipemia, chronic obstructive 
pulmonary disease as a result of smoking for many years, insulin-
dependent diabetes and chronic longstanding obesity.  The 
physician also noted the veteran's history of PTSD and stated that 
while it could be argued that stress could lead one to smoke and 
overeat, there were nonetheless, thin and emaciated individuals 
who do not smoke and who also have PTSD.  The VA physician 
explained that the decision to smoke and overeat is a personal one 
made by the individual and that PTSD does not command an 
individual to adopt a certain way of life.  More likely, it 
renders the individual unhappy as a result of certain decisions 
that he has made and causes further depression.  The examiner 
concluded that despite beliefs concerning the influence of PTSD, 
more important is the particular susceptibility of an individual 
to develop the condition (presumably heart condition) and the many 
factors that come into play, since psychological stress is very 
likely only one part of the entire syndrome.  

The physician referred to the veteran's history of coronary artery 
bypass in 1981, with past myocardial infarctions and angina while 
he was in his 50s.  He noted that this was not an unusual 
situation for an individual who smoked and was obese, especially 
if predisposed with hyperlipemia.  The veteran developed more 
severe coronary artery disease and underwent repeat coronary 
bypass surgery in 1988.  At that time he was also reputed to have 
cardiomyopathy with an ejection fraction of 15-20 percent, which 
denotes rather severe cardiomyopathy and the inability of an 
individual to perform any type of work.  However, the veteran 
continued to live for 8 more years before dying in 1996 of 
coronary artery disease and his cardiomyopathy.  

The examiner concluded that, "The post-traumatic stress disorder 
may as likely as not have influenced some of the risk factors 
which contributed to the development of the atherosclerotic heart 
disease responsible for the veteran's death."  However, he 
concluded that PTSD itself was not the cause of the veteran's 
atherosclerotic heart disease nor of his death.  The examiner 
noted that the veteran exceeded the lifespan of the average 
American male born in 1923 by several years in spite of severe 
coronary artery disease, diabetes, chronic obstructive pulmonary 
disease and obesity.

The appellant has also submitted medical treatise evidence in the 
form of articles she printed from the Internet.  In substance, 
these articles discussed the impact of anxiety disorders as well 
as the relationship between physical health and PTSD.

Analysis

The death certificate shows the veteran's death was due to ASHD.  
The appellant does not contend that this condition was incurred 
during active service.  Moreover, in view of the fact that the 
service medical records show no findings or diagnoses of 
cardiovascular disability, and that this disorder was first 
medically identified many years post service, and because there is 
no competent medical opinion in the record to attribute the onset 
of ASHD to military service or any incident thereof, the Board 
finds that the preponderance of the evidence is against a claim 
for service connection for the cause of the veteran's death on a 
direct basis (based on incurrence or aggravation in service).  

The appellant maintains that the veteran developed cardiovascular 
disease as a result of his service-connected PTSD; or in the 
alternative, the PTSD aggravated the heart disease to aid in 
causing the veteran's death.  As such, the Board will analyze the 
appellant's claim on that basis.

In this regard, there are two medical opinions regarding the 
etiology of the veteran's ASHD, one of which supports the 
appellant's contentions.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided that the 
Board offers an adequate statement of reasons and bases, the Board 
may favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis of its 
own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

The Board has weighed the private medical opinion supporting the 
proposition that anxiety can, and in the veteran's case PTSD did, 
contribute to ASHD as well as the VA medical opinion that such a 
contribution is very likely only one part of the entire syndrome 
and that PTSD did not contribute to the veteran's ASHD or death.  
It appears that this opinion was rendered by an orthopedic 
surgeon, not a cardiologist or a psychiatrist.  What the opinion 
did indicate was that that it was as likely as not that the PTSD 
influenced some of the risk factors that contributed to the 
development of the heart disease.  The Board accepts this 
statement as an indication that the PTSD aggravated the 
nonservice-connected cardiovascular disease that caused the 
veteran's death.   In conclusion, the veteran's service-connected 
PTSD was shown to have so aggravated the veteran's cardiovascular 
disease that it contributed substantially or materially to the 
cause of death.  

Because of the grant of service connection for the cause of the 
veteran's death, consideration of this issue under 38 U.S.C.A. § 
1318 is moot.


ORDER

Entitlement to service connection for the cause of the veteran's 
death is allowed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



